          Case 1:18-cv-01551-ESH Document 121 Filed 07/29/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                  Plaintiffs,

                           v.
                                                      Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                  Defendants.



          DEFENDANTS’ RESPONSE TO THE COURT’S JULY 23, 2019 ORDER

         In accordance with the Court’s Order entered on July 23, 2019 (ECF No. 119),

Defendants respectfully submit the following responses. The Court’s Order required Defendants

to file a report on or before July 29, 2019, at 12 pm, that answers the following questions.

Defendants’ responses follow each question.

         1. The number of DTPs discharged for non-MSSD reasons since September 30, 2016,

who received a USAREC discharge order but not a USARC discharge order.

RESPONSE: Defendants are still in the process of confirming the number of DTPs in this

group. Defendants anticipate being able to supplement this response by close of business

today.

            a. What are the Army’s plans to ensure that this group receives the notification

procedures outlined in AR 135-178; and

RESPONSE: USARC will evaluate whether it will retain or discharge DTP recruits in this

group. If the DTP recruit is going to be processed for discharge, the Army intends to
          Case 1:18-cv-01551-ESH Document 121 Filed 07/29/19 Page 2 of 3



ensure the recruit’s discharge is processed in accordance with the procedures outlined in

AR 135-178. Defendants will supplement this response as the Court requires.

              b. The number of people in this group for whom USCIS (and/or any other

government agency) was notified that they had received an Army discharge, and whether the

Army plans to notify USCIS (and/or another agency) that this group has not in fact been

discharged from the Army.

RESPONSE: There is no requirement for the Army or DoD to notify DHS of a recruit’s

discharge status. ECF No. 56-1, ¶ 5. Defendants will supplement this response as the

Court requires.

         2.   The number of DTPs discharged for non-MSSD reasons since September 30, 2016,

who have received both a USAREC discharge order and a USARC discharge order; and

RESPONSE: Defendants are still in the process of confirming the number of DTPs in this

group. Defendants anticipate being able to supplement this response by close of business

today.

              a. What are the Army’s plans regarding this group, particularly where they are

identified as having been discharged without receiving the procedures outlined in AR 135-178.

RESPONSE: USARC is reviewing the status of the recruits in this group to determine

whether each recruit meets accession standards. See ECF No. 113, ¶ 7. Defendants

anticipate being able to supplement this response by close of business today.

         3. The number of DEPs who have been discharged for non-MSSD reasons since

September 30, 2016, and have received a USAREC discharge order.

RESPONSE: 521 DEPs have been discharged for non-MSSD reasons since September 30,

2016 and have received a USAREC discharge order.



                                                  2
        Case 1:18-cv-01551-ESH Document 121 Filed 07/29/19 Page 3 of 3



       4. The number of MSSR notification letters that have been sent to DTPs pursuant to the

October 26, 2018 Memo, and the number of MSSR notification letters that have been sent to

DEPs; and

RESPONSE: A total of 327 MSSR notifications have been sent pursuant to the October 26,

2018 Memo. 185 have been sent to DTPs; 142 have been sent to DEPs.

            a. The number of people who have responded to these MSSR notification letters.

RESPONSE: 58 people have responded to the MSSR notifications.

Dated: July 29, 2019                        Respectfully submitted,

                                            JESSIE K. LIU
                                            D.C. Bar # 472845
                                            United States Attorney

                                            DANIEL F. VAN HORN
                                            D.C. Bar # 924092
                                            Chief, Civil Division


                                    By:            /s/________________________
                                            JEREMY A. HAUGH
                                            Special Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2574
                                            Jeremy.Haugh@usdoj.gov


                                            Attorneys for Defendant




                                               3
